14-1395-cv
     Littlejohn v. City of New York                                                    




 1                                      In the
 2                United States Court of Appeals
 3                            For the Second Circuit
 4                                       
 5                                         
 6                             August Term, 2014 
 7                               No. 14‐1395‐cv 
 8                                         
 9                            DAWN F. LITTLEJOHN, 
10                             Plaintiff‐Appellant, 
11                                         
12                                       v. 
13                                         
14       CITY OF NEW YORK, JOHN B. MATTINGLY, former Commissioner,  
15                     AMY BAKER, BRANDON STRADFORD, 
16                            Defendants‐Appellees.* 
17                                         
18                                         
19                Appeal from the United States District Court 
20                   for the Southern District of New York. 
21                 No. 13‐cv‐1116 ― Robert W. Sweet, Judge. 
22                                         
23                                         
24                         ARGUED: NOVEMBER 5, 2014 
25                          DECIDED: AUGUST 3, 2015  
26                                         
27                                         
28             Before: LEVAL, LYNCH, and DRONEY, Circuit Judges. 
29                           

      The Clerk is requested to amend the caption to conform to the caption above. 
     *
      




 1          Appeal  from  a  judgment  of  the  United  States  District  Court 
 2   for  the  Southern  District  of  New  York  (Sweet,  J.)  dismissing 
 3   Plaintiff’s  hostile  work  environment,  disparate  treatment,  and 
 4   retaliation claims under Title VII of the Civil Rights Act of 1964, 42 
 5   U.S.C. §§ 2000e, et seq. (“Title VII”), and 42 U.S.C. §§ 1981 and 1983, 
 6   and  Plaintiff’s  sexual  harassment  claim  under  Title  VII.    We 
 7   VACATE  the  district  court’s  judgment  with  respect  to  Plaintiff’s 
 8   disparate  treatment  and  retaliation  claims  against  Defendants  City 
 9   of  New  York  and  Amy  Baker,  AFFIRM  the  dismissal  of  the  other 
10   claims, and REMAND. 
11                           
12                                        
13                               GREGORY  G.  SMITH,  New  York,  NY, 
14                               for Plaintiff‐Appellant. 
15                                     
16                               SUSAN  PAULSON  (Francis  F.  Caputo, 
17                               on  the  brief),  for  Zachary  W.  Carter, 
18                               Corporation  Counsel  of  the  City  of 
19                               New  York,  New  York,  NY,  for 
20                               Defendants‐Appellees. 
21                                           
22    
23   DRONEY, Circuit Judge: 
24    
25          Plaintiff  Dawn  F.  Littlejohn  appeals  from  a  judgment  of  the 

26   United  States  District  Court  for  the  Southern  District  of  New  York 

27   (Sweet,  J.)  entered  on  February  28,  2014.    Littlejohn  alleged  that, 

28   while  employed  by  the  New  York  City  Administration  for 



                                           2
      




 1   Children’s  Services  (“ACS”),  she  was  subjected  to  a  hostile  work 

 2   environment  and  disparate  treatment  based  on  her  race,  and 

 3   retaliated  against  because  of  complaints  about  such  discrimination, 

 4   in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 

 5   as  amended,  42  U.S.C.  §§  2000e  et  seq.,  and  42  U.S.C.  §§  1981  and 

 6   1983.    Littlejohn  also  alleged  that  she  was  sexually  harassed  in 

 7   violation of Title VII.  Defendants, the City of New York (“the City”) 

 8   and  three  individuals  who  supervised  Littlejohn  at  ACS,  moved  to 

 9   dismiss Littlejohn’s amended complaint pursuant to Rule 12(b)(6) of 

10   the  Federal  Rules  of  Civil  Procedure.    The  district  court  granted 

11   Defendants’  motion  to  dismiss  in  its  entirety,  and  Littlejohn 

12   appealed. 

13          For  the  reasons  set  forth  below,  we  VACATE  the  district 

14   court’s  judgment  granting  Defendants’  motion  to  dismiss  with 

15   respect  to  (1)  Littlejohn’s  disparate  treatment  and  retaliation  claims 

16   against  the  City under  Title VII,  (2)  Littlejohn’s disparate treatment 




                                           3
      




 1   claim  against  Defendant  Amy  Baker  under  §§  1981  and  1983,  and 

 2   (3) Littlejohn’s retaliation claim against Baker under § 1981; AFFIRM 

 3   the  dismissal  of  the  other  claims;  and  REMAND  for  proceedings 

 4   consistent with this opinion. 

 5                                     BACKGROUND 

 6           I.      Factual Background1 

 7           Littlejohn  is  an  African‐American  woman  with  a  master’s 

 8   degree  in  Industrial/Organizational  Psychology  from  Columbia 

 9   University.    She  began  working  at  ACS  on  April  27,  2009,  as  the 

10   Director  of  its  Equal  Employment  Opportunity  (“EEO”)  Office.    As 

11   Director,  Littlejohn  conducted  investigations  of  claims  of 

12   discrimination,  trained  staff,  monitored  hiring,  counseled  agency 

13   employees, organized diversity activities, and advised staff on EEO 

14   policy, duties which she alleges she performed satisfactorily. 


     1  Because  this  appeal  involves  review  at  the  motion  to  dismiss  stage,  we  base 
     these  facts  on  the  allegations  contained  in  Littlejohn’s  amended  complaint 
     (“Compl.”),  which  we  accept  as  true  at  this  stage,  and  the  documents 
     incorporated  by  reference  therein.    See  DiFolco  v.  MSNBC  Cable  L.L.C.,  622  F.3d 
     104, 110‐11 (2d Cir. 2010). 

                                                 4
      




 1            From  April  to  December  2009,  Littlejohn’s  supervisor  was 

 2   ACS  Deputy  Commissioner  Anne  Williams‐Isom,  an  African‐

 3   American  woman.    Before  Williams‐Isom  left  ACS  in  December 

 4   2009,  she  gave  Littlejohn  an  above‐average  performance  review  for 

 5   her work over the previous eight months.  Littlejohn does not allege 

 6   that any discrimination or harassment occurred during the period in 

 7   which she reported to Williams‐Isom. 

 8            After  Williams‐Isom  left  ACS  in  late  December  2009, 

 9   Littlejohn began reporting to Defendant Amy Baker, a white woman 

10   and the Chief of Staff to ACS Commissioner and Defendant John B. 

11   Mattingly, a white man.  Littlejohn’s relationship with Baker quickly 

12   deteriorated.    According  to  Littlejohn’s  complaint,  Baker  asked 

13   another  employee  “for  negative  information  about  [Littlejohn]”; 

14   “physically  distanc[ed]  herself  from  [Littlejohn]  at  meetings”; 

15   “increased [Littlejohn’s] reporting schedule from an as‐needed basis 

16   . . .    to    twice‐weekly”;    “wrongful[ly]    and    unnecessar[il]y 




                                          5
      




 1   reprimand[ed]”  Littlejohn;  “required  [Littlejohn]  to  re‐create 

 2   reasonable  accommodation  and  EEO  logs  even  though  these  logs 

 3   were  already  in  place”;  became  “noticeably  impatient,  shook  her 

 4   head,  blew  air  out  of  her  mouth  when  [Littlejohn]  talked  in  the 

 5   presence of other managers”; “held her head in disbelief, got red in 

 6   the  face,  used  harsh  tones,  removed  [Littlejohn’s]  name  from  the 

 7   regularly  scheduled  management  meeting  lists”;  “refused  to  meet 

 8   with  [Littlejohn]  face‐to‐face,  diminished  [Littlejohn’s]  duties  and 

 9   responsibilities  as  EEO  Director”;  “changed  meetings  that  were 

10   supposed to be scheduled as in person bi‐monthly meetings to twice 

11   a week over the phone discussions with [Littlejohn]”; and “replaced 

12   [Littlejohn]  at  management  meetings  with  [her]  white  male 

13   subordinate.”    Compl.  ¶¶  34,  53,  71,  74‐75.    Littlejohn  also  alleges 

14   that  Baker  sarcastically  told  her  “you  feel  like  you  are  being  left 

15   out,”  and  that  Littlejohn  did  not  “understand  the  culture”  at  ACS.  

16   Id. ¶¶ 36, 49. 




                                            6
      




 1          Shortly  after  Littlejohn  began  reporting  to  Baker,  the  City 

 2   announced  in  January  2010  that  ACS  would  merge  with  the  City’s 

 3   Department  of  Juvenile  Justice  (“DJJ”).    As  a  result  of  the  merger, 

 4   numerous  employees  from  DJJ  would  be  laid  off,  demoted, 

 5   reassigned, or terminated.  Littlejohn asked Baker to be included in 

 6   the  process  of  deciding  which  DJJ  employees  would  be  transferred 

 7   or  terminated  “to  ensure  that  procedures  were  in  accordance  with 

 8   established . . . guidelines and policies,” but Baker and other white 

 9   managers allegedly “impeded, stymied, and suffocated” Littlejohn’s 

10   effort  to  become  involved  in  those  decision‐making  meetings.    Id. 

11   ¶¶ 44‐45.  Only after an Assistant Commissioner for the Department 

12   of  Citywide  Administrative  Services  demanded  that  Littlejohn  be 

13   included in the meetings was she allowed to attend. 

14          According  to  Littlejohn,  Baker  and  Mattingly  showed 

15   preferential  treatment  to  white  DJJ  employees  during  the  ACS/DJJ 

16   merger,  while  at  the  same  time  terminating,  demoting,  or 




                                           7
      




 1   unfavorably  reassigning  African‐American  and  Latino/a  DJJ 

 2   employees.    Littlejohn  alleges  that  she  complained  to  Baker  and 

 3   Mattingly  about  the  “selection  process  and  failure  to  abide  by 

 4   proper  anti‐discrimination  policies  and  procedures.”    Id.  ¶  64.  

 5   Specifically,  Littlejohn  believed  that  Defendants  were  improperly 

 6   and purposefully failing to conduct an “adverse impact review and 

 7   analysis,”  which  was  mandated  by  the  City’s  Department  for 

 8   Citywide Administrative Services layoff manual.  Id. ¶ 61.  Around 

 9   the same time, Littlejohn also complained to Baker about the lack of 

10   African‐American  women  in  management  positions,  lower 

11   management  levels  for  African‐American  employees  compared  to 

12   white  employees,  and  pay  disparities  between  African‐American 

13   men and their white counterparts.  Littlejohn’s complaints, however, 

14   were “to no avail.”  Id. ¶ 64. 

15         In  March  14,  2011,  Littlejohn  was  involuntarily  transferred 

16   from the EEO Office to the Office of Personnel Services (“OPS”) and 




                                        8
      




 1   was  allegedly  demoted  to  the  civil  service  non‐managerial  title  of 

 2   Administrative  Staff  Analyst,  incurring  a  pay  cut  of  $2,000.  

 3   Littlejohn  was  replaced  as  Director  of  the  EEO  Office  by  Fredda 

 4   Monn, a white female, who allegedly had no prior EEO experience, 

 5   received  more  pay  than  Littlejohn  did  as  EEO  Director,  and  was 

 6   provided  with  a  “deputy  EEO  officer”  to  help  with  her  work.    Id. 

 7   ¶ 78.    Littlejohn  claimed  that  the  transfer  and  demotion  were  in 

 8   retaliation  for  her  complaints  to  Baker  and  Mattingly  about  “racial 

 9   discrimination  and  violations  of  law”  during  the  ACS/DJJ  merger, 

10   and for her complaints about “her lack of involvement from an EEO 

11   perspective  in  the  decision  making  process  of  DJJ  and  ACS  Job 

12   actions.”  Id. ¶¶ 52, 68. 

13          At OPS, Littlejohn began reporting to Brandon Stradford, the 

14   Director  of  Employee  Relations.    Stradford  is  an  African‐American 

15   man.    The  complaint  in  this  action  alleges  that  from  March  2011  to 

16   September  2011,  Stradford  sexually  harassed  her  through  “ongoing 




                                           9
      




 1   repeated requests for dates, [requests for] sex, touching, showing of 

 2   sexually explicit photographs of himself on vacation and physically 

 3   exposing”  himself.    Id.  ¶  85.    Littlejohn  also  claimed  that  Stradford 

 4   “repeatedly threaten[ed] to further demote” her.  Id. ¶ 87.  Littlejohn 

 5   alleges  that  she  complained  in  April  2011  about  Stradford’s 

 6   harassment  to  an  Assistant  Commissioner,  who  declined  to  act  on 

 7   her complaints.  In April 2012, Littlejohn mentioned the harassment 

 8   to Monn, now the Director of the EEO Office, and to an investigator 

 9   at the Equal Employment Opportunity Commission (“EEOC”), with 

10   “no  results.”    Id.  ¶  93.    According  to  Littlejohn,  Monn  did  not 

11   provide  her  with  an  administrative  form  on  which  to  complain 

12   about Stradford’s sexual harassment.  

13          On October 21, 2011, Littlejohn filed an Intake Questionnaire2 

14   with  the  EEOC,  in  which  she  alleged  discrimination  based  on  race 



     2 An “Intake Questionnaire” allows an employee to provide the EEOC with basic 
     preliminary  information  about  herself,  her  employer,  and  the  reason  for  her 
     claim  of  discrimination,  and  begins  the  process  of  filing  a  charge  of 
     discrimination.    When  the  Intake  Questionnaire  manifests  intent  to  have  the 

                                              10
      




 1   and  color  as  a  result  of  Baker’s  and  Mattingly’s  actions  while  she 

 2   was  EEO  Director.    Littlejohn’s  Intake  Questionnaire  did  not  claim 

 3   discrimination  based  on  sex  or  sexual  harassment,  nor  did  it 

 4   mention  Stradford.    Instead,  Littlejohn  explained  in  the  Intake 

 5   Questionnaire  that  she  believed  Baker’s  and  Mattingly’s  actions 

 6   were  discriminatory  on  the  basis  of  race  and  color  because  they 

 7   “fail[ed]  to  reassign”  her  to  a  position  for  which  she  was  “suitably 

 8   and  well  qualified”;  “incessant[ly]  harass[ed]  and  degrad[ed]”  her; 

 9   retaliated  against  her  for  “complaining  about  common  ACS 

10   practices”;  demoted  her  from  “admin  Staff  Analyst  M1  to  Admin 

11   Staff  Analyst  (NM)  and  replaced  [her  with]  a  white  female”; 

12   “deliberately  froze[]  out  and  excluded  [her]  from  all  deliberations, 

13   meetings  and  responsibilities”;  “relegate[d]  [her]  to  performing  the 

14   most  menial  and  clerical  tasks”;  and  “strip[ped]  [her]  of  [her]  pay 




     agency initiate its investigatory processes, the questionnaire can itself constitute 
     a charge of discrimination.  See Holowecki v. Fed. Express Corp., 440 F.3d 558, 566‐
     67 (2d Cir. 2006). 

                                             11
      




 1   level.”    Littlejohn  Aff.,  Ex.  1.3    On  February  2,  2012,  Littlejohn 

 2   followed  up  her  completed  Intake  Questionnaire  by  filing  a  formal 

 3   Charge  of  Discrimination  with  the  EEOC,  claiming  discrimination 

 4   based on race and color, as well as retaliation for complaints about 

 5   such discrimination.  Despite the option on the EEOC charge form to 

 6   claim  discrimination  based  on  sex,  Littlejohn  again  did  not  make 

 7   such a claim or mention Stradford or sexual harassment. 

 8           From  April  27  to  June  5,  2012,  Littlejohn  went  on  medical 

 9   leave under the Family Medical Leave Act as a result of mental and 

10   physical  health  issues  allegedly  caused  by  her  treatment  at  ACS.  

11   Littlejohn claimed that, while on leave, she was repeatedly asked for 

12   documentation of her medical condition, and that Stradford caused 

13   her paychecks to be improperly withheld.  When Littlejohn returned 

14   from leave in June 2012, she was reassigned to a different manager, 


     3  In  reviewing  a  Rule  12(b)(6)  motion  to  dismiss,  “it  is  proper  for  this  court  to 
     consider  the  plaintiff[’]s  relevant  filings  with  the  EEOC”  and  other  documents 
     related to the plaintiff’s claim, even if they are not attached to the complaint, so 
     long as those filings are either “incorporate[d] by reference” or are “integral to” 
     and “solely relie[d]” upon by the complaint.  Holowecki, 440 F.3d at 565‐66. 

                                                   12
      




 1   Claudette  Wynter,  the  Director  of  Personnel  Services  and  an 

 2   African‐American  woman.    However,  according  to  her  complaint, 

 3   Stradford  continued  to  sexually  harass  her.    As  a  result,  Littlejohn 

 4   wrote  a  letter  to  Monn  on  August  22,  2012,  in  which  Littlejohn 

 5   thanked  Monn  for  changing  her  supervisor  but  asked  to  be  moved 

 6   farther  away  from  Stradford.    Littlejohn  sent  a  similar  email  to 

 7   Wynter complaining about her close proximity to Stradford.  Monn 

 8   eventually  followed  up  with  Littlejohn  in  May  2013  regarding  her 

 9   original  complaint  of  sexual  harassment  against  Stradford;  Monn 

10   stated  that  she  had  investigated  the  complaint  and  was  unable  to 

11   find evidence to substantiate a violation of department policy. 

12             On  September  24,  2012,  Littlejohn  was  approved  to  return  to 

13   medical  leave  as  a  result  of  a  “mini  stroke.”    Compl.  ¶¶  92,  97.    It 

14   was  on  this  date  that  Littlejohn  initially  claimed  she  was 

15   constructively  discharged.4    Approximately  one  month  later,  on 

16   October  23,  2012,  Littlejohn  wrote  a  letter  to  Kevin  Berry,  the 

     4    Littlejohn has abandoned her constructive discharge claim on appeal. 

                                               13
      




 1   Director of the EEOC New York District Office, regarding the EEOC 

 2   charge  she  previously  filed  on  February  2  that  claimed 

 3   discrimination  based  on  race  and  color.5    In  this  letter,  Littlejohn 

 4   stated that “I want to be sure that you are aware [of] my additional 

 5   charge of hostile work environment‐sexual harassment at the hands 

 6   of my manager [Brandon Stradford] within the unit in which I was 

 7   placed  after  being  unfairly  demoted.”    Littlejohn  Aff.,  Ex.  11.  

 8   Littlejohn  explained  that  she  suffered  emotional  distress  due  to 

 9   Stradford’s unwanted physical advances and his constant staring at 

10   her body.  Littlejohn also asked Berry to “[p]lease let me know what 

11   additional information you may need.”  Id.  There is no indication in 

12   the  complaint  filed  in  this  action  that  the  EEOC  responded  to 

13   Littlejohn’s October 23 letter. 




     5  Littlejohn’s  letter  was  in  response  to  a  September  19,  2012  letter  that  she 
     received  from  Berry  in  which  Berry  purportedly  informed  Littlejohn  that  her 
     request  for  a  right  to  sue  letter  had  been  forwarded  to  the  U.S.  Department  of 
     Justice for action.  Littlejohn does not appear to have submitted Berry’s letter to 
     the district court and it is not part of the record on appeal. 

                                                 14
      




 1          On  November  19,  2012,  after  180  days  had  elapsed  since 

 2   Littlejohn  filed  her  EEOC  charge  alleging  discrimination  based  on 

 3   race  and  color,  the  EEOC  sent  Littlejohn  a  Notice  of  Right  to  Sue 

 4   Letter.    Subsequently,  on  November  29,  2012,  she  went  to  the  ACS 

 5   EEO  Office  and  filed  an  internal  “Complaint  of  Discrimination 

 6   Form”  alleging  sexual  harassment  by  Stradford,  which  she  gave  to 

 7   Monn. 

 8          II.    Procedural History 

 9          Littlejohn commenced this lawsuit pro se on February 15, 2013, 

10   and  filed  an  amended  complaint  on  September  23,  2013,  after  she 

11   retained  counsel.    The  amended  complaint  alleged  causes  of  action 

12   for  hostile  work  environment  and  disparate  treatment  based  on 

13   Littlejohn’s  race,  and  retaliation  because  of  complaints  about  such 

14   discrimination,  in  violation  of  Title  VII  and  42  U.S.C.  §§  1981  and 

15   1983.    The  complaint  also  alleged sexual  harassment  in  violation  of 




                                          15
      




 1   Title  VII.    The  Defendants  are  the  City  of  New  York,  Mattingly, 

 2   Baker, and Stradford. 

 3          On  December  6,  2013,  Defendants  moved  to  dismiss  all  of 

 4   Littlejohn’s  claims  pursuant  to  Federal  Rule  of  Civil  Procedure 

 5   12(b)(6).    The  district  court  granted  Defendants’  motion  in  its 

 6   entirety  on  February  28,  2014,  concluding  that  Littlejohn  failed  to 

 7   exhaust  her  administrative  remedies  as  to  her  sexual  harassment 

 8   claim and failed to adequately plead her hostile work environment, 

 9   disparate  treatment,  and  retaliation  claims.    As  to  her  §§ 1981  and 

10   1983  claims,  the  district  court  held  in  the  alternative  that  Littlejohn 

11   failed  to  allege  personal  responsibility  with  respect  to  individual 

12   Defendants  Mattingly  and  Stradford,  and  did  not  state  a  claim 

13   against  the  City  pursuant  to  Monell  v.  Department  of  Social  Services, 

14   436 U.S. 658 (1978). 




                                            16
      




 1                                   DISCUSSION 

 2          I.     Standard of Review 

 3          This Court reviews de novo a district court’s grant of a motion 

 4   to  dismiss  under  Rule  12(b)(6).    Simmons  v.  Roundup  Funding,  LLC, 

 5   622  F.3d  93,  95  (2d  Cir.  2010).    On  a  motion  to  dismiss,  all  factual 

 6   allegations  in  the  complaint  are  accepted  as  true  and  all  inferences 

 7   are  drawn  in  the  plaintiff’s  favor.    Ofori‐Tenkorang v.  Am.  Int’l  Grp., 

 8   Inc., 460 F.3d 296, 300 (2d Cir. 2006). 

 9          Determining the propriety of the dismissal of an employment 

10   discrimination complaint under Rule 12(b)(6) requires assessment of 

11   the interplay among several Supreme Court precedents.  McDonnell 

12   Douglas  Corp.  v.  Green,  411  U.S.  792  (1973),  and  three  subsequent 

13   Supreme  Court  rulings  clarifying  it,  established  the  nature  of  a 

14   prima  facie  case  of  discrimination  under  Title  VII.    Swierkiewicz  v. 

15   Sorema  N.  A.,  534  U.S.  506  (2002),  specifically  addressed  the 

16   requirements for pleading such a case.  And Ashcroft v. Iqbal, 556 U.S. 




                                            17
      




 1   662  (2009),  later  asserted  general  pleading  requirements  (not 

 2   specifically  addressed  to  discrimination  cases),  in  arguable  tension 

 3   with the holding of Swierkiewicz.  We discuss each of these. 

 4          McDonnell  Douglas,  together  with  Texas  Department  of 

 5   Community  Affairs  v.  Burdine,  450  U.S.  248  (1981),  St.  Mary’s  Honor 

 6   Center v. Hicks, 509 U.S. 502 (1993), and Reeves v. Sanderson Plumbing 

 7   Products, Inc., 530 U.S. 133 (2000), established that the requirements 

 8   of  a  prima  facie  case  for  a  plaintiff  alleging  employment 

 9   discrimination  change  as  the  case  progresses.    Ultimately,  the 

10   plaintiff will be required to prove that the employer‐defendant acted 

11   with  discriminatory motivation.    However,  in  the  first  phase  of  the 

12   case,  the  prima  facie  requirements  are  relaxed.    Reasoning  that 

13   fairness  required  that  the  plaintiff  be  protected  from  early‐stage 

14   dismissal  for  lack  of  evidence  demonstrating  the  employer’s 

15   discriminatory  motivation  before  the  employer  set  forth  its  reasons 

16   for the adverse action it took against the plaintiff, the Supreme Court 




                                          18
      




 1   ruled that, in the initial phase of the case, the plaintiff can establish a 

 2   prima facie case without evidence sufficient to show discriminatory 

 3   motivation.  See McDonnell Douglas, 411 U.S. at 802; Burdine, 450 U.S. 

 4   at  253‐54  (“The  prima  facie  case  .  .  .  eliminates  the  most  common 

 5   nondiscriminatory  reasons  for  the  plaintiff’s  rejection.  .  .  .  [W]e 

 6   presume  these  acts,  if  otherwise  unexplained,  are  more  likely  than 

 7   not  based  on  the  consideration  of  impermissible  factors.”  (internal 

 8   quotation marks omitted)).  If the plaintiff can show (1) that she is a 

 9   member  of  a  protected  class;  (2)  that  she  was  qualified  for 

10   employment  in  the  position;  (3)  that  she  suffered  an  adverse 

11   employment action; and, in addition, has (4) some minimal evidence 

12   suggesting an inference that the employer acted with discriminatory 

13   motivation, such a showing will raise a temporary “presumption” of 

14   discriminatory motivation, shifting the burden of production to the 

15   employer  and  requiring  the  employer  to  come  forward  with  its 

16   justification for the adverse employment action against the plaintiff.  




                                          19
      




 1   Burdine, 450 U.S. at 253‐54; St. Mary’s Honor Ctr., 509 U.S. at 506‐07.  

 2   However, once the employer presents evidence of its justification for 

 3   the  adverse  action,  joining  issue  on  plaintiff’s  claim  of 

 4   discriminatory  motivation,  the  presumption  “drops  out  of  the 

 5   picture”  and  the  McDonnell  Douglas  framework  “is  no  longer 

 6   relevant.”  St. Mary’s Honor Ctr., 509 U.S. at 510‐11.  At this point, in 

 7   the second phase of the case, the plaintiff must demonstrate that the 

 8   proffered  reason  was  not  the  true  reason  (or  in  any  event  not  the 

 9   sole  reason)  for  the  employment  decision,  which  merges  with  the 

10   plaintiff’s  ultimate  burden  of  showing  that  the  defendant 

11   intentionally discriminated against her.6  Burdine, 450 U.S. at 256; St. 

12   Mary’s Honor Ctr., 509 U.S. at 519. 




     6  Of  course,  while  a  “satisfactory  explanation  by  the  defendant  destroys  the 
     legally  mandatory  inference  of  discrimination  arising  from  the  plaintiff’s  initial 
     evidence,”  the  initial  “evidence  [used  to  establish  the  prima  facie  case]  and 
     inferences  properly  drawn  therefrom  may  be  considered  by  the  trier  of  fact  on 
     the issue of whether the defendant’s explanation is pretextual.”  Burdine, 450 U.S. 
     at 255 n.10. 

                                                 20
      




 1          For the initial phase, in which the plaintiff benefited from the 

 2   presumption,  the  Supreme  Court’s  precedents  left  unclear  how 

 3   much evidence a plaintiff needed to shift the burden of production 

 4   to the employer.  It suggested in McDonnell Douglas that it would be 

 5   sufficient  for  a  disappointed  job  seeker  who  was  a  member  of  a 

 6   protected class to show that she was qualified for the position, that 

 7   the  position  remained  open,  and  that  the  employer  continued  to 

 8   seek  applicants  for  the  position,  without  need  for  any  further 

 9   evidence  of  discriminatory  intent.    411  U.S.  at  802.    In  Burdine,  the 

10   Court  held  that  it  was  sufficient  for  the  disappointed  applicant  to 

11   show  that  the  job  went  to  one  who  was  not  a  member  of  her 

12   protected  class.    450  U.S.  at  253  n.6.    The  Court  characterized  this 

13   initial  burden  as  “not  onerous,”  Burdine,  450  U.S.  at  253,  and  as 

14   “minimal,” St. Mary’s Honor Ctr., 509 U.S. at 506. 

15          The  next  pertinent  Supreme  Court  precedent  is  Swierkiewicz.  

16   In  Swierkiewicz,  the  plaintiff  was  a  Hungarian  national,  53  years  of 




                                            21
      




 1   age,  who  had  been  dismissed  by  his  employer,  a  French  company.  

 2   534  U.S.  at  508.    He  brought  suit  alleging  national  origin 

 3   discrimination  under  Title  VII,  and  age  discrimination.    His 

 4   complaint included little in the way of factual allegations supporting 

 5   an  inference  of  national  origin  discrimination,  other  than  his 

 6   Hungarian  nationality  in  a  French  company,  and  very  little  to 

 7   support  his  claim  of  age  discrimination.    Id.    The  district  court 

 8   granted the defendant’s motion to dismiss the complaint for failure 

 9   to  make  out  a  prima  facie  case,  apparently  assuming  that  the 

10   requirements  of  the prima  facie  case applied to  pleading as  well as 

11   proof,  and  that  the  plaintiff’s  allegations  were  insufficient  to  meet 

12   even  the  reduced  prima  facie  standards  at  the  initial  phase  of  the 

13   case.  See Swierkiewicz v. Sorema, N.A., No. 99 Civ. 12272(LAP), 2000 

14   U.S.  Dist.  LEXIS  21547  (S.D.N.Y.  July  26,  2000).    Referring  to  a 

15   memorandum  that  was  incorporated  into  the  complaint  and  upon 

16   which the plaintiff relied, the district court explained that “[t]here is 




                                          22
      




 1   nothing  in  the  memorandum  from  which  age  or  national  origin 

 2   discrimination can be inferred.”  Id. at *4.  Addressing the allegations 

 3   of  both  age  and  national  origin  discrimination,  the  court 

 4   characterized them as “conclusory” and “insufficient as a matter of 

 5   law  to  raise  an  inference  of  discrimination.”    Id.  at  *5.    Our  Court 

 6   affirmed.  Swierkiewicz v. Sorema, N.A., 5 F. App’x 63 (2d Cir. 2001). 

 7          The Supreme Court reversed.  Swierkiewicz, 534 U.S. 506.  The 

 8   Supreme  Court  clarified  that  the  standard  espoused  by  the 

 9   McDonnell  Douglas  line  of  cases  for  prima  facie  sufficiency  was “an 

10   evidentiary standard, not a pleading requirement.”  Id. at 510.  The 

11   Court  characterized  our  ruling  as  unwarrantedly  imposing  a 

12   “heightened pleading standard in employment discrimination cases 

13   [that]  conflicts  with  Federal  Rule  of  Civil  Procedure  8(a)(2).”    Id.  at 

14   512.  The Court explained that “under a notice pleading system, it is 

15   not  appropriate  to  require  a  plaintiff  to  plead  facts  establishing  a 

16   prima  facie  case.”    Id.  at  511.    The  complaint  needed  only  to  “‘give 




                                            23
      




 1   the  defendant  fair  notice  of  what  the  plaintiff’s  claim  is  and  the 

 2   grounds upon which it rests.’”  Id. at 512 (quoting Conley v. Gibson, 

 3   355 U.S. 41, 47 (1957)).  The Court thus concluded that the plaintiff’s 

 4   allegation  “that  he  had  been  terminated  on  account  of  his  national 

 5   origin in violation of Title VII and on account of his age in violation 

 6   of the ADEA” gave the employer “fair notice of what [the plaintiff’s] 

 7   claims  are  and  the  grounds  upon  which  they  rest.”    Id.  at  514.  

 8   Reading Swierkiewicz on its face, it appears to have meant that a Title 

 9   VII plaintiff is not required to plead facts supporting even a minimal 

10   inference of discriminatory intent. 

11          The final Supreme Court precedent that bears on the standard 

12   for determining the sufficiency of a Title VII complaint is Ashcroft v. 

13   Iqbal,  556  U.S.  662  (2009).    The  plaintiff  in  Iqbal  alleged  that 

14   governmental  defendants,  including  the  Attorney  General  of  the 

15   United  States,  had  unconstitutionally  discriminated  against  him  by 

16   reason of his Pakistani nationality and Muslim religion, resulting in 




                                          24
      




 1   his  detention  under  harsh  conditions.    The  Court  found  the 

 2   complaint insufficient to state a claim that the defendants had acted 

 3   with  a  “discriminatory  state  of  mind.”    Id.  at  683.    The  Supreme 

 4   Court had recently determined in Bell Atlantic Corp. v. Twombly, 550 

 5   U.S. 544 (2007), that a complaint alleging an unlawful agreement in 

 6   restraint  of  trade  must  include  “enough  factual  matter  (taken  as 

 7   true) to suggest [plausibly] that an agreement was made,” id. at 556, 

 8   or  otherwise  include  “enough  facts  to  state  a  claim  to  relief  that  is 

 9   plausible on its face,” id. at 570.  The issue in Iqbal was whether the 

10   earlier  ruling  in  Twombly  applied  only  in  the  antitrust  context  or 

11   more  broadly.    The  Court  decided  that  the  Twombly  ruling  did  not 

12   apply  solely  in  the  antitrust  context.    It  ruled  that,  “[t]o  survive  a 

13   motion  to  dismiss,  a  complaint  must  contain  sufficient  factual 

14   matter, accepted as true, to state a claim to relief that is plausible on 

15   its face.”  Iqbal, 556 U.S. at 678 (internal quotation marks omitted). 




                                            25
      




 1           The  question  then  arises  whether  Iqbal’s  requirement  applies 

 2   to  Title  VII  complaints  falling  under  the  McDonnell  Douglas 

 3   framework.7  At least two arguments can be advanced that the Iqbal 

 4   requirement  does  not  apply  to  such  cases.    The  first  is  that  the 

 5   requirement  to  allege  facts  would  appear  contradictory  to  the 

 6   Supreme  Court’s  ruling  a  few  years  earlier  in  Swierkiewicz.    The 

 7   second  is  that  the  Iqbal  ruling  of  otherwise  general  applicability 

 8   might not apply to a particular area for which the Supreme Court in 

 9   the McDonnell Douglas quartet had devised a set of special rules that 

10   deviate from the customary prima facie rules. 

11           The  best  argument  that  the  Iqbal  requirement  does  apply  to 

12   Title  VII  complaints  is  that  the  Iqbal  ruling  is  broad,  and  the  Court 

     7 We note that in E.E.O.C. v. Port Authority of New York & New Jersey, 768 F.3d 247 
     (2d  Cir.  2014),  our  Court  found  that  the  Iqbal  requirement  was  applicable  to  a 
     complaint alleging a violation of the Equal Pay Act.  See id. at 254.  That case does 
     not  answer  the  question  whether  the  Iqbal  rule  applies  to  Title  VII  complaints 
     governed  by  McDonnell  Douglas.    Under  the  Equal  Pay  Act,  liability  turns  on 
     whether  lesser  pay  is  given  for  equivalent  work—discriminatory  motivation  is 
     not an element of the claim.  See Lavin‐McEleney v. Marist Coll., 239 F.3d 476, 480 
     (2d  Cir.  2001).    Moreover,  the  Equal  Pay  Act  does  not  fall  under  the  burden‐
     shifting  framework  of  McDonnell  Douglas.    See  Belfi  v.  Prendergast,  191  F.3d  129, 
     135 (2d Cir. 1999). 

                                                  26
      




 1   gave  no  suggestion  that  it  should  not  apply  to  cases  falling  under 

 2   McDonnell Douglas.  As for whether the applicability of Iqbal to Title 

 3   VII  pleadings  would  be  contradictory  to  Swierkiewicz,  this  depends 

 4   on how one interprets Swierkiewicz.  Reading that case on its face, it 

 5   appears to hold that under the notice pleading regime of the Federal 

 6   Rules,  a  Title  VII  discrimination  complaint  need  not  assert  facts 

 7   supporting  an  inference  of  discriminatory  intent,  but  may  simply 

 8   use the word discrimination, thereby adequately communicating to 

 9   the  defendant  the  nature  of  the  claim.    See  Swierkiewicz,  534  U.S.  at 

10   511‐12.    On  the  other  hand,  in  Twombly,  the  Supreme  Court  cast 

11   doubt  on  whether  Swierkiewicz  should  be  interpreted  as  meaning 

12   that a Title VII complaint did not need to allege facts giving minimal 

13   support to an inference of discrimination.  The plaintiff in Twombly 

14   argued  against  a  requirement  to  plead  facts,  asserting  that  such  a 

15   requirement  would  be  contrary  to  the  Swierkiewicz  holding.    See 

16   Twombly, 550 U.S. at 569 (noting that the plaintiff contended that the 




                                            27
      




 1   position  adopted  by  the  Court  “runs  counter  to  [Swierkiewicz’s 

 2   holding] that a complaint in an employment discrimination lawsuit 

 3   [need]  not  contain  specific  facts  establishing  a  prima  facie  case  of 

 4   discrimination”  (internal  quotation  marks  omitted)).    The  Court 

 5   rejected  the  plaintiff’s  argument.    The  Court  characterized 

 6   Swierkiewicz  as  meaning  nothing  more  than  that  the  plaintiff’s 

 7   pleadings  contained  sufficient  factual  allegations  to  satisfy  the 

 8   “liberal  pleading  requirements”  of  the  Federal  Rules  and  that  our 

 9   Circuit  had  improperly  invoked  a  “heightened  pleading  standard 

10   for  Title  VII  cases”  by  requiring  the  plaintiff  “to  allege  certain 

11   additional facts that [he] would need at the trial stage.”  Id. at 570.8 

12           As  for  the  argument  that  the  Supreme  Court  was  unlikely  to 

13   have  intended  in  Iqbal  to  add  new  wrinkles  to  the  special  field  of 

14   Title VII suits, which the Supreme Court had so extensively covered 

15   in  the  McDonnell  Douglas  quartet  of  cases,  arguably  there  is  no 

     8  Twombly  also  pointed  to  Swierkiewicz  for  the  unrelated  point  that  courts  must 
     assume  the  truth  of  sufficiently  detailed  factual  allegations  in  passing  upon  a 
     12(b)(6) motion.  Twombly, 550 U.S. at 555‐56. 

                                                 28
      




 1   incompatibility,  or  even  tension,  between  the  burden‐shifting 

 2   framework  of  McDonnell  Douglas  and  a  requirement  that  the 

 3   complaint  include  reference  to  sufficient  facts  to  make  its  claim 

 4   plausible—at  least  so  long  as  the  requirement  to  plead  facts  is 

 5   assessed  in  light  of  the  presumption  that  arises  in  the  plaintiff’s 

 6   favor under McDonnell Douglas in the first stage of the litigation. 

 7          It  is  uncertain  how  the  Supreme  Court  will  apply  Iqbal’s 

 8   requirement  of  facts  sufficient  to  support  plausibility  to  Title  VII 

 9   complaints  falling  under  the  McDonnell  Douglas  framework.    We 

10   conclude  that  Iqbal’s  requirement  applies  to  Title  VII  complaints  of 

11   employment  discrimination,  but  does  not  affect  the  benefit  to 

12   plaintiffs pronounced in the McDonnell Douglas quartet.  To the same 

13   extent  that  the  McDonnell  Douglas  temporary  presumption  reduces 

14   the  facts  a  plaintiff  would  need  to  show  to  defeat  a  motion  for 

15   summary  judgment  prior  to  the  defendant’s  furnishing  of  a  




                                          29
      




 1   non‐discriminatory  motivation,  that  presumption  also  reduces  the 

 2   facts needed to be pleaded under Iqbal. 

 3         The  Iqbal  requirement  is  for  facts  supporting  “plausibility.”  

 4   The Supreme Court explained that “[t]he plausibility standard is not 

 5   akin to a ‘probability requirement,’ but it asks for more than a sheer 

 6   possibility that a defendant has acted unlawfully.”  Iqbal, 556 U.S. at 

 7   678.  The question we face is what, in the Title VII context, must be 

 8   plausibly  supported  by  factual  allegations  when  the  plaintiff  does 

 9   not  have  direct  evidence  of  discriminatory  intent  at  the  outset.  

10   Answering this question requires attention to the shifting content of 

11   the  prima  facie  requirements  in  a  Title  VII  employment 

12   discrimination suit.  Recapitulating what we have spelled out above, 

13   while  the plaintiff  ultimately will  need evidence  sufficient  to  prove 

14   discriminatory motivation on the part of the employer‐defendant, at 

15   the  initial  stage  of  the  litigation—prior  to  the  employer’s  coming 

16   forward with the claimed reason for its action—the plaintiff does not 




                                         30
      




 1   need  substantial  evidence  of  discriminatory  intent.    If  she  makes  a 

 2   showing  (1)  that  she  is  a  member  of  a  protected  class,  (2)  that  she 

 3   was  qualified  for  the  position  she  sought,  (3)  that  she  suffered  an 

 4   adverse employment action, and (4) can sustain a minimal burden of 

 5   showing facts suggesting an inference of discriminatory motivation, 

 6   then  she  has  satisfied  the  prima  facie  requirements  and  a 

 7   presumption  of  discriminatory  intent  arises  in  her  favor,  at  which 

 8   point the burden of production shifts to the employer, requiring that 

 9   the  employer  furnish  evidence  of  reasons  for  the  adverse  action.  

10   Burdine, 450 U.S. at 253‐54; St. Mary’s Honor Ctr., 509 U.S. at 506‐07.  

11   At  this  stage,  a  plaintiff  seeking  to  defeat  a  defendant’s  motion  for 

12   summary  judgment  would  not  need  evidence  sufficient  to  sustain 

13   her  ultimate  burden  of  showing  discriminatory  motivation,  but 

14   could  get  by  with  the  benefit  of  the  presumption  if  she  has  shown 

15   evidence of the factors entitling her to the presumption. 




                                           31
      




 1          The discrimination complaint, by definition, occurs in the first 

 2   stage  of  the  litigation.    Therefore,  the  complaint  also  benefits  from 

 3   the  temporary  presumption  and  must  be  viewed  in  light  of  the 

 4   plaintiff’s  minimal  burden  to  show  discriminatory  intent.    The 

 5   plaintiff  cannot  reasonably  be  required  to  allege  more  facts  in  the 

 6   complaint  than  the  plaintiff  would  need  to  defeat  a  motion  for 

 7   summary  judgment  made  prior  to  the  defendant’s  furnishing  of  a 

 8   non‐discriminatory justification.  Cf. Swierkiewicz, 534 U.S. at 511‐12 

 9   (“It . . . seems incongruous to require a plaintiff, in order to survive a 

10   motion to dismiss, to plead more facts than he may ultimately need 

11   to prove to succeed on the merits if direct evidence of discrimination 

12   is discovered.”). 

13          In other words, absent direct evidence of discrimination, what 

14   must be plausibly supported by facts alleged in the complaint is that 

15   the plaintiff is a member of a protected class, was qualified, suffered 

16   an adverse employment action, and has at least minimal support for 




                                           32
      




 1   the proposition that the employer was motivated by discriminatory 

 2   intent.  The facts alleged must give plausible support to the reduced 

 3   requirements that arise under McDonnell Douglas in the initial phase 

 4   of a Title VII litigation.9  The facts required by Iqbal to be alleged in 

 5   the  complaint  need  not  give  plausible  support  to  the  ultimate 

 6   question of whether the adverse employment action was attributable 

 7   to  discrimination.    They  need  only  give  plausible  support  to  a 

 8   minimal inference of discriminatory motivation. 

 9           We  now  turn  to  the  assessment  of  the  sufficiency  of 

10   Littlejohn’s several claims. 

11           II.     Disparate Treatment Claim 

12           Littlejohn alleges disparate treatment based on race as a result 

13   of  her  demotion  from  EEO  Director  to  a  lower‐paying,  non‐

14   managerial  analyst  position  in  March  2011.    Littlejohn’s  disparate 


     9  The  First  Circuit  perhaps  intended  to  convey  a  similar  understanding  of  the 
     interplay  between  Iqbal  and  the  McDonnell  Douglas  quartet  when  it  stated  that 
     “the elements of a prima facie case may be used as a prism to shed light upon the 
     plausibility of the claim.”  Rodriguez‐Reyes v. Molina‐Rodriguez, 711 F.3d 49, 54 (1st 
     Cir. 2013). 

                                                33
      




 1   treatment claim under Title VII, § 1981, and § 1983 is subject to the 

 2   burden‐shifting  evidentiary  framework  set  forth  in  McDonnell 

 3   Douglas.    See  Ruiz  v.  Cnty.  of  Rockland,  609  F.3d  486,  491  (2d  Cir. 

 4   2010).  As set forth above, because this appeal involves review of a 

 5   motion  to  dismiss,  we  focus  only  on  whether  the  allegations  in  the 

 6   complaint  give  plausible  support  to  the  reduced  prima  facie 

 7   requirements that arise under McDonnell Douglas in the initial phase 

 8   of a litigation. 

 9              A. Littlejohn’s Disparate Treatment Allegations 

10          The parties do not dispute that Littlejohn’s allegations would 

11   be sufficient to establish the first three prongs of a prima facie case 

12   of  discrimination  in  the  initial  phase,  as  the  complaint  alleges  that 

13   she  belongs  to  a  protected  class  (black),  was  qualified  for  the  EEO 

14   Director  position  at  issue,  and  suffered  an  adverse  employment 

15   action through her demotion.10  Rather, the parties dispute whether 



       To the extent Littlejohn attempts to point to exclusion from meetings involving 
     10

     the ACS/DJJ merger as part of her disparate treatment claim, such exclusion does 

                                            34
      




 1   the  allegations  give  plausible  support  to  the  conclusion  that  the 

 2   demotion  occurred  under  circumstances  giving  rise  to  an  inference 

 3   of discrimination. 

 4           An  inference  of  discrimination  can  arise  from  circumstances 

 5   including,  but  not  limited  to,  “the  employer’s  criticism  of  the 

 6   plaintiff’s  performance  in  ethnically  degrading  terms;  or  its 

 7   invidious  comments  about  others  in  the  employee’s  protected 

 8   group;  or  the  more  favorable  treatment  of  employees  not  in  the 

 9   protected group; or the sequence of events leading to the plaintiff’s 

10   discharge.”  Leibowitz v. Cornell Univ., 584 F.3d 487, 502 (2d Cir. 2009) 

11   (internal  quotation  marks  omitted).    As  discussed  previously,  none 


     not constitute an adverse employment action within the meaning of Title VII.  An 
     adverse employment action is “more disruptive than a mere inconvenience or an 
     alteration of job responsibilities.”  Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 636, 640 
     (2d  Cir.  2000)  (internal  quotation  marks  omitted).    It  is  “a  materially  significant 
     disadvantage with respect to the terms of [the plaintiff’s] employment.”  Williams 
     v.  R.H.  Donnelley,  Corp.,  368  F.3d  123,  128  (2d  Cir.  2004)  (emphasis  added) 
     (internal  quotation  marks  omitted).    Examples  of  materially  significant 
     disadvantages  include  termination,  demotion,  “a  less  distinguished  title,  a 
     material  loss  of  benefits,  [or]  significantly  diminished  material  responsibilities.”  
     Galabya,  202  F.3d  at  640.    Baker’s  failure  to  include  Littlejohn  in  the  decision‐
     making  process  of  the  merger  did  not  “significantly  diminish[]”  Littlejohn’s 
     responsibilities.  Id. 

                                                  35
      




 1   of Defendants’ actions directly indicates racial bias.  Additionally, to 

 2   the extent Littlejohn attempts to rely on adverse employment actions 

 3   taken  against  other  employees  who  worked  for  different  agencies 

 4   and  who  had  different  jobs,  see  Compl.  ¶¶  17‐24,  the  district  court 

 5   correctly  concluded  that  adverse  actions  taken  against  employees 

 6   who  are  not  similarly  situated  cannot  establish  an  inference  of 

 7   discrimination.  See Mandell v. Cnty. of Suffolk, 316 F.3d 368, 379 (2d 

 8   Cir. 2003) (explaining that a plaintiff attempting to “show[] that the 

 9   employer  treated  [her]  less  favorably  than  a  similarly  situated 

10   employee  outside  [her]  protected  group  .  .  .  must  show  she  was 

11   similarly  situated  in  all  material  respects  to  the  individuals  with 

12   whom  she  seeks  to  compare  herself.”  (internal  quotation  marks 

13   omitted)).   

14          However,  an  inference  of  discrimination  also  arises  when  an 

15   employer  replaces  a  terminated  or  demoted  employee  with  an 

16   individual outside the employee’s protected class.  See, e.g., Carlton v. 




                                          36
      




 1   Mystic Transp., Inc., 202 F.3d 129, 135 (2d Cir. 2000) (“[A] plaintiff has 

 2   demonstrated  an  inference  of  age  discrimination  and  thus 

 3   established  a  prima  facie  case  .  .  .  where  the  majority  of  plaintiff’s 

 4   responsibilities  were  transferred  to  a  younger  co‐worker.”);  de  la 

 5   Cruz v. N.Y.C. Human Res. Admin. Dep’t of Soc. Servs., 82 F.3d 16, 20 

 6   (2d  Cir.  1996)  (“As  a  Puerto  Rican,  de  la  Cruz  is  a  member  of  a 

 7   protected class.  Because de la Cruz was replaced by a black female, 

 8   he  also  satisfies  the  fourth  prong  of  the  prima  facie  case.”);  Cook  v. 

 9   Arrowsmith  Shelburne,  Inc.,  69  F.3d  1235,  1239  (2d  Cir.  1995)  (“To 

10   establish  a  prima  facie  case  of  gender  discrimination,  a  female 

11   plaintiff must show that she was qualified for the position, that her 

12   employer  discharged  her,  and  that  the  employer  sought  or  hired  a 

13   male  to  replace  her.”).    As  we  have  explained,  “the  evidence 

14   necessary  to  satisfy  th[e]  initial  burden”  of  establishing  that  an 

15   adverse  employment  action  occurred  under  circumstances  giving 

16   rise to an inference of discrimination is “minimal.”  Zimmermann v. 




                                            37
      




 1   Assocs. First Capital Corp., 251 F.3d 376, 381 (2d Cir. 2001).  The fact 

 2   that a plaintiff was replaced by someone outside the protected class 

 3   will ordinarily suffice for the required inference of discrimination at 

 4   the initial prima facie stage of the Title VII analysis, including at the 

 5   pleading stage.  Id. 

 6         Littlejohn  alleges  that  she  was  replaced  by  a  white  ACS 

 7   employee, Fredda Monn, after she was demoted from EEO Director.  

 8   Littlejohn also alleges that Monn was less qualified for the position.  

 9   According  to  Littlejohn’s  complaint,  Monn  had  “no  prior  EEO 

10   experience,”  as  she  “was  previously  the  Director  of  the 

11   Accountability/Review  Unit  that  had  nothing  to  do  with  EEO 

12   matters”  but  rather  “involved  the  comprehensive  review  of  child 

13   welfare case practices.”  Compl. ¶ 78.  Littlejohn’s factual allegations 

14   are  more  than  sufficient  to  make  plausible  her  claim  that  her 

15   demotion  occurred  under  circumstances  giving  rise  to  an  inference 




                                        38
      




 1   of discrimination.  See Zimmermann, 251 F.3d at 381.11  Accordingly, 

 2   we hold that Littlejohn’s complaint alleges sufficient facts to satisfy 

 3   the  requirements  of  Iqbal.    The  district  court  therefore  erred  in 

 4   dismissing this claim. 

 5               B. Liability of the Individual and City Defendants 

 6           We  must  now  determine,  based  on  these  allegations,  which 

 7   Defendants  must  face  Littlejohn’s  disparate  treatment  claim  under 

 8   Title VII and §§ 1981 and 1983.  We first note that Title VII “does not 

 9   create liability in individual supervisors and co‐workers who are not 

10   the  plaintiffs’  actual  employers.”    Raspardo  v.  Carlone,  770  F.3d  97, 

11   113  (2d  Cir.  2014).    Thus,  Littlejohn’s  disparate  treatment  claim 




       Defendants, citing Harding v. Wachovia Capital Markets, LLC, 541 F. App’x 9 (2d 
     11

     Cir.  2013),  argue  that  Littlejohn  needed  to  plead  factual  allegations  indicating 
     that  her  qualifications  were  “so  superior”  to  those  of  Monn  that  no  reasonable 
     employer could have chosen Monn over Littlejohn for the position.  Defs.’ Br. 27.  
     Harding,  however,  involved  a  plaintiff’s  failure  to  demonstrate  that  the 
     defendants’  non‐discriminatory  reasons  for  not  promoting  him  were  pretextual 
     on a motion for summary judgment.  541 F. App’x at 12‐13.  At the prima facie 
     stage,  “the  mere  fact  that  a  plaintiff  was  replaced  by  someone  outside  the 
     protected  class  will  suffice  for  the  required  inference  of  discrimination.”  
     Zimmermann, 251 F.3d at 381. 

                                                39
      




 1   under  Title  VII  fails  as  to  Defendants  Baker,  Mattingly,12  and 

 2   Stradford, but survives as to her employer, the City. 

 3           Littlejohn’s disparate treatment claim under §§ 1981 and 1983 

 4   fails  as  to  Mattingly  and  Stradford.    An  individual  may  be  held 

 5   liable under §§  1981  and  1983  only  if  that  individual  is  “personally 

 6   involved  in  the  alleged  deprivation.”    Back  v.  Hastings  on  Hudson 

 7   Union  Free  Sch.  Dist.,  365  F.3d  107,  127  (2d  Cir.  2004)  (§  1983); 

 8   Patterson v. Cnty. of Oneida, 375 F.3d 206, 229 (2d Cir. 2004) (§ 1981); 

 9   see also Raspardo, 770 F.3d at 116 (“[Section] 1983 requires individual, 

10   personalized liability on the part of each government defendant. . . . 

11   ‘[B]ecause  vicarious  liability  is  inapplicable  to  .  .  .  § 1983  suits,  a 

12   plaintiff  must  plead  that  each  Government‐official  defendant, 

13   through  the  official’s  own  individual  actions,  has  violated  the 



        Although  the  complaint  also  alleges  suit  against  Mattingly  in  his  official 
     12

     capacity,  Littlejohn  does  not  argue  on  appeal  that  the  district  court  erred  in 
     dismissing  her  claims  against  Mattingly  in  his  official  capacity.    We  therefore 
     deem the argument forfeited.  See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 
     1998)  (“Issues  not  sufficiently  argued  in  the  briefs  are  considered  waived  and 
     normally will not be addressed on appeal.”). 

                                                40
      




 1   Constitution.’” (second ellipsis in original) (quoting Iqbal, 556 U.S. at 

 2   676)).  Personal involvement can be established by showing that: 

 3          (1)  the  defendant  participated  directly  in  the  alleged 
 4          constitutional  violation,  (2)  the  defendant,  after  being 
 5          informed  of  the  violation  through  a  report  or  appeal, 
 6          failed to remedy the wrong, (3) the defendant created a 
 7          policy  or  custom  under  which  unconstitutional 
 8          practices occurred, or allowed the continuance of such a 
 9          policy  or  custom,  (4)  the  defendant  was  grossly 
10          negligent  in  supervising  subordinates  who  committed 
11          the  wrongful  acts,  or  (5)  the  defendant  exhibited 
12          deliberate  indifference  . . .  by  failing  to  act  on 
13          information  indicating  that  unconstitutional  acts  were 
14          occurring. 

15   Back,  365  F.3d  at  127.    In  addition  to  fulfilling  one  of  these 

16   requirements,  “a  plaintiff  must  also  establish  that  the  supervisor’s 

17   actions  were  the  proximate  cause  of  the  plaintiff’s  constitutional 

18   deprivation.    Finally,  as  with  individual  liability,  in  the  §  1983 

19   context,  a  plaintiff  must  establish  that  a  supervisor’s  behavior 

20   constituted  intentional  discrimination  on  the  basis  of  a  protected 

21   characteristic . . . .”  Raspardo, 770 F.3d at 116 (citation omitted). 




                                          41
      




 1          Littlejohn does not allege that Mattingly or Stradford had any 

 2   personal  involvement  in  Littlejohn’s  demotion,  as  Littlejohn 

 3   concedes that Baker alone made the decision to demote her.  In fact, 

 4   Littlejohn alleges that Mattingly “encouraged” Littlejohn to “be part 

 5   of  the  panel  of  managers  that  implemented  the  intake  of  DJJ.”  

 6   Compl.  ¶  43.    Nothing  in  the  complaint  could  lead  to  an  inference 

 7   that Mattingly personally participated in Baker’s decision to demote 

 8   Littlejohn.  Nor do Mattingly’s statements that Baker “was hurt” and 

 9   that  Baker  “wields  a  lot  of  power  around  here”  create  a  plausible 

10   inference that Mattingly was grossly negligent as Baker’s supervisor 

11   in  allowing  Baker  to  demote  her.    Id.  ¶  51.    Similarly,  Stradford’s 

12   alleged  harassment  was  relevant  only  to  Littlejohn’s  sexual 

13   harassment  claim,  not  to  Littlejohn’s  demotion.    Therefore,  because 

14   only  Baker  was  personally  involved  in  the  decision  to  demote 

15   Littlejohn,  Littlejohn’s  disparate  treatment  claim  under  §§ 1981  and 

16   1983 survives only against Baker. 




                                           42
      




 1          Finally, Littlejohn’s disparate treatment claim against the City 

 2   fails  under  §§  1981  and  1983.    When  a  defendant  sued  for 

 3   discrimination under §§ 1981 or 1983 is a municipality, “the plaintiff 

 4   is  required  to  show  that  the  challenged  acts  were  performed 

 5   pursuant to a municipal policy or custom.”  Patterson, 375 F.3d at 226 

 6   (citing  Jett  v.  Dallas  Indep.  Sch.  Dist.,  491  U.S.  701,  733‐36  (1989) 

 7   (§ 1981); Monell, 436 U.S. at 692‐94 (§ 1983)).  The plaintiff “need not 

 8   identify  an  express  rule  or  regulation,”  but  can  show  that  “a 

 9   discriminatory  practice  of  municipal  officials  was  so  persistent  or 

10   widespread as to constitute a custom or usage with the force of law, 

11   or  that  a  discriminatory  practice  of  subordinate  employees  was  so 

12   manifest as to imply the constructive acquiescence of senior policy‐

13   making  officials.”    Id.    (citation  and  internal  quotation  marks 

14   omitted).  Here, Littlejohn does not allege a persistent or widespread 

15   municipal policy or “custom . . . with the force of law” that enabled 

16   the  discrimination  against  her—i.e.,  her  demotion—other  than  her 




                                           43
      




 1   general  and  conclusory  allegation  that  there  was  such  a  policy.  

 2   Littlejohn’s  claim  against  the  City  is,  at  bottom,  premised  on  a 

 3   theory of respondeat superior for Baker’s actions, which cannot be the 

 4   basis  of  municipal  defendant  liability  under  §§  1981  or  1983.    Id.  

 5   Additionally, Baker’s decision to demote Littlejohn cannot establish 

 6   that  “a  discriminatory  practice  of  subordinate  employees  was  so 

 7   manifest as to imply the constructive acquiescence of senior policy‐

 8   making  officials.”    Id.  (internal  quotation  marks  omitted).    True,  a 

 9   “single  unlawful  discharge,  if  ordered  by  a  person  whose  edicts  or 

10   acts  may  fairly  be  said  to  represent  official  policy,  can,  by  itself, 

11   support  a  claim  against  a  municipality.”    Back,  365  F.3d  at  128 

12   (internal  quotation  marks  omitted).    But  Baker  was  not  a  final 

13   municipal  policymaker  such  that  her  isolated  personnel  decision  to 

14   demote Littlejohn could be said to represent official City policy.  See, 

15   e.g.,  Soto  v.  Schembri,  960  F.  Supp.  751,  759  (S.D.N.Y.  1997)  (noting 

16   that  “[t]he  New  York  City  Charter  vests  final  policymaking 




                                           44
      




 1   authority in the Mayor and the City Council” and that “[t]he Charter 

 2   vests  policymaking  authority  with  respect  to  personnel  decisions 

 3   with the [City’s] Personnel Director”). 

 4           In sum, Littlejohn’s disparate treatment claim with respect to 

 5   her demotion survives against the City under Title VII, and against 

 6   Defendant  Baker  under  §§  1981  and  1983.13    Littlejohn’s  disparate 

 7   treatment  claim  against  Defendants  Mattingly  and  Stradford  was 

 8   properly dismissed by the district court. 

 9           III.     Retaliation Claim 

10           Littlejohn also claims she was retaliated against because of her 

11   complaints about racial discrimination in the reorganization process 

12   following the merger of ACS and DJJ.  Retaliation claims under Title 




        It  is  uncontested  at  this  stage  that  Baker  was  acting  under  color  of  state  law 
     13

     when she demoted Littlejohn, as is required for § 1983 liability.  See, e.g., Annis v. 
     Cnty.  of  Westchester,  36  F.3d  251,  254  (2d  Cir.  1994)  (“There  can  be  no  question 
     that  defendants  .  .  .  are,  in  their  personal  capacities,  amenable  to  suit  under  [§ 
     1983], inasmuch as they were conducting themselves as supervisors for a public 
     employer  and  thus  were  acting  under  color  of  state  law  [when  they  allegedly 
     discriminated against the plaintiff].”).

                                                   45
      




 1   VII  and  §  198114  are  both  analyzed  pursuant  to  Title  VII  principles 

 2   and  the  McDonnell  Douglas  burden‐shifting  evidentiary  framework.  

 3   See Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010).  Section 704(a) of 

 4   Title  VII  includes  an  anti‐retaliation  provision  that  makes  it 

 5   unlawful  “for  an  employer  to  discriminate  against  any  .  .  . 

 6   employee[]  .  .  .  because  [that  individual]  opposed  any  practice” 

 7   made unlawful by Title VII or “made a charge, testified, assisted, or 

 8   participated  in”  a  Title  VII  investigation  or  proceeding.    42  U.S.C. 

 9   § 2000e‐3(a).    To  establish  a  presumption  of  retaliation  at  the  initial 

10   stage  of  a  Title  VII  litigation,  a  plaintiff  must  present  evidence  that 

11   shows  “(1)  participation  in  a  protected  activity;  (2)  that  the 

12   defendant  knew  of  the  protected  activity;  (3)  an  adverse 

13   employment  action;  and  (4)  a  causal  connection  between  the 

14   protected  activity  and  the  adverse  employment  action.”    Hicks,  593 


        The  Equal  Protection  Clause  does  not  protect  against  retaliation  due  to 
     14

     complaints  of  racial  discrimination.    Bernheim  v.  Litt,  79  F.3d  318,  323  (2d  Cir. 
     1996).    Littlejohn’s  retaliation  claim  therefore  fails  under  §  1983.    Section  1981, 
     however,  does  encompass  retaliation  claims.    See  CBOCS  W.,  Inc.  v.  Humphries, 
     553 U.S. 442, 446 (2008). 

                                                   46
      




 1   F.3d at 164 (internal quotation marks omitted).  As with our analysis 

 2   of  the  disparate  treatment  claim,  the  allegations  in  the  complaint 

 3   need  only  give  plausible  support  to  the  reduced  prima  facie 

 4   requirements that arise under McDonnell Douglas in the initial phase 

 5   of a Title VII litigation. 

 6          The  parties  do  not  dispute  that  Littlejohn’s  allegations,  taken 

 7   as true, would suffice to establish the second and third prongs of a 

 8   prima  facie  case  of  retaliation.    Defendants  certainly  knew  of 

 9   Littlejohn’s  complaints  of  discrimination  in  the  ACS/DJJ  merger 

10   process,  and  Littlejohn’s  demotion  constitutes  an  adverse 

11   employment  action.15    The  parties  dispute,  however,  whether 

12   Littlejohn’s  actions  constitute  protected  activities,  and  whether 

13   Littlejohn  has  plausibly  alleged  a  causal  connection  between  the 

14   protected activities and the adverse employment action. 


        As  described  above,  only  Littlejohn’s  demotion  constitutes  an  adverse 
     15

     employment  action,  not  her  exclusion  from  meetings  involving  the  ACS/DJJ 
     merger.  See Galabya, 202 F.3d at 640.  In any case, Littlejohn was excluded from 
     meetings  before  she  began  complaining  about  discrimination  in  the  merger 
     process, so that exclusion could not have been in retaliation for her complaints. 

                                            47
      




 1                 A. Protected Activities Under § 704(a) 

 2          We  first  examine  whether  Littlejohn  participated  in  a 

 3   “protected activity” under the retaliation provisions of Title VII.  For 

 4   purposes  of  determining  whether  an  activity  is  protected,  §  704(a) 

 5   includes  “both  an  opposition  clause  and  a  participation  clause.”  

 6   Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 48 (2d Cir. 2012).  The 

 7   opposition  clause  makes  it  unlawful  for  an  employer  to  retaliate 

 8   against  an  individual  because  she  “opposed  any  practice”  made 

 9   unlawful  by  Title  VII,  while  the  participation  clause  makes  it 

10   unlawful  to  retaliate  against  an  individual  because  she  “made  a 

11   charge,  testified,  assisted,  or  participated  in  any  manner  in  an 

12   investigation,  proceeding,  or  hearing  under”  Title  VII.    Id.  (quoting 

13   42  U.S.C.  §  2000e‐3(a)).    We  have  recently  made  clear  that  the 

14   participation clause only encompasses participation in formal EEOC 

15   proceedings;  it  “does  not  include  participation  in  an  internal 




                                          48
      




 1   employer  investigation  unrelated  to  a  formal  EEOC  charge.”    Id.  at 

 2   49. 

 3          The  district  court  concluded  that  Littlejohn’s  complaints  of 

 4   racial  discrimination  to  Mattingly  and  Baker  during  the  ACS/DJJ 

 5   merger  were  not  protected  activities  under  either  §  704(a)’s 

 6   participation  clause  or  opposition  clause.    The  district  court  was 

 7   correct  to  conclude  that  Littlejohn’s  internal  complaints  of 

 8   discrimination prior to her EEOC proceedings, which commenced in 

 9   October  2011,  were  not  protected  activities  under  the  participation 

10   clause,  as  those  complaints  were  “unrelated  to  a  formal  EEOC 

11   charge.”    Id.    However,  the  district  court  erred  in  concluding  that 

12   Littlejohn’s  complaints  were  not  protected  activities  under  the 

13   opposition clause. 

14          This  Court  has  not  addressed  the  extent  to  which  an 

15   employee’s  complaints  of  discrimination  are  protected  activities 

16   under  the  opposition  clause  when  that  employee’s  job 




                                          49
      




 1   responsibilities involve preventing and investigating discrimination 

 2   within  the  company  or  agency  by  which  she  is  employed.    Several 

 3   district  courts  in  this  Circuit,  focusing  largely  on  the  scope  of  an 

 4   employee’s  job  responsibilities,  have  held  that  “a  supervisor’s 

 5   involvement,  as  part  of  his  routine  job  duties,  in  reporting  or 

 6   investigating incidents of harassment between employees under his 

 7   supervision  does  not  qualify as  protected  activity.”    Sarkis  v.  Ollie’s 

 8   Bargain  Outlet,  No.  10‐CV‐6382  CJS,  2013  WL  1289411,  at  *13 

 9   (W.D.N.Y.  Mar.  26,  2013)  (emphasis  omitted);  see  also  Adams  v. 

10   Northstar  Location  Servs.,  LLC,  No.  09‐CV‐1063‐JTC,  2010  WL 

11   3911415,  at  *4  (W.D.N.Y.  Oct.  5,  2010)  (“[P]laintiff’s  actions  in 

12   investigating  the  complaint  of  race‐based  harassment  would  not 

13   constitute  protected  activity,  as  plaintiff  was  acting  in  the  scope  of 

14   her employment as a human resources director by interviewing the 

15   witnesses to the incident.”); Ezuma v. City Univ. of N.Y., 665 F. Supp. 

16   2d  116,  123‐24  (E.D.N.Y.  2009)  (“[I]f  an  academic  chairperson  is 




                                           50
      




 1   required  as  part  of  his  job  to  report  incidents  of  sexual  harassment 

 2   that come to his attention, as is the case here, the mere performance 

 3   of  that  function  is  not  ‘opposition’  to  his  employer  and  does  not 

 4   constitute protected activity.”). 

 5           The Supreme Court, however, recently clarified in Crawford v. 

 6   Metropolitan Government of Nashville & Davidson County that, “[w]hen 

 7   an  employee  communicates  to  her  employer  a  belief  that  the 

 8   employer has engaged in . . . a form of employment discrimination, 

 9   that  communication  virtually  always  constitutes  the  employee’s 

10   opposition  to  the  activity.”    555  U.S.  271,  276  (2009)  (first  emphasis 

11   added) (internal quotation marks omitted).  Crawford stated that any 

12   activity designed “to resist or antagonize . . . ; to contend against; to 

13   confront;  resist;  [or]  withstand”  discrimination  prohibited  by  Title 

14   VII  constitutes  a  protected  oppositional  activity.16    Id.  (internal 



       Prior to Crawford, certain Circuits had applied the so‐called “manager rule” to 
     16

     retaliation  claims  under  the  Fair  Labor  Standards  Act,  which  other  courts,  in 
     turn, imported to claims under Title VII.  This rule provided that complaints of 
     discrimination  within  the  scope  of  a  manager’s  job  duties  are  not  protected 

                                               51
     




1   quotation  marks  omitted).    Crawford  is  consistent  with  our  prior 

2   decisions,  in  which  we  have  explained  that  protected  activities  are 

3   not  limited  to  complaints  involving  discrimination  against  the 

4   complainant herself, but also extend to complaints of discrimination 

5   on  behalf  of  other  employees  and  complaints  of  discriminatory 

6   practices generally: “§ 704(a)’s opposition clause protects [formal] as 

7   well  [as]  informal  protests  of discriminatory employment  practices, 

8   including making complaints to management, writing critical letters 

9   to  customers,  protesting  against  discrimination  by  industry  or  by 


    activities,  and  that,  in order  to  engage  in  protected  activity,  the  employee  must 
    “step  outside  his  or  her  role  of  representing  the  company”  and  take  action 
    adverse to the company.  McKenzie v. Renberg’s Inc., 94 F.3d 1478, 1486 (10th Cir. 
    1996); see also Brush v. Sears Holdings Corp., 466 F. App’x 781, 787 (11th Cir. 2012); 
    Hagan v. Echostar Satellite, L.L.C., 529 F.3d 617, 627‐28 (5th Cir. 2008).  It is unclear 
    whether  Crawford  superseded  the  manager  rule.    See  Weeks  v.  Kansas,  503  F. 
    App’x  640,  643  (10th  Cir.  2012)  (explaining  that  “one  might  perhaps  argue  that 
    McKenzie’s  rule  itself  has  been  superseded”  by  Crawford).    But  see  Brush,  466  F. 
    App’x  at  787  (“While  Brush  argues  that  Crawford  has  foreclosed  the  ‘manager 
    rule,’ we cannot agree.” (footnote omitted)); Collazo v. Bristol‐Myers Squibb Mfg., 
    Inc., 617 F.3d 39, 49 (1st Cir. 2010) (“assum[ing],” post‐Crawford, that “to engage 
    in  protected  conduct  under  Title  VII’s  retaliation  provision,  an  employee  must 
    step outside his ordinary employment role of representing the company and take 
    action adverse to the company”).  In any event, we decline to adopt the manager 
    rule here.  The manager rule’s focus on an employee’s job duties, rather than the 
    oppositional  nature  of  the  employee’s  complaints  or  criticisms,  is  inapposite  in 
    the context of Title VII retaliation claims. 

                                                 52
      




 1   society in general, and expressing support of co‐workers who have 

 2   filed formal charges.”  Sumner v. U.S. Postal Serv., 899 F.2d 203, 209 

 3   (2d Cir. 1990). 

 4          Significantly,  neither  Crawford  nor  Sumner  restricted  their 

 5   holdings  to  non‐managers  or  to  employees  whose  job 

 6   responsibilities  are  untethered  to  monitoring  discrimination  or 

 7   enforcing  non‐discrimination  policies.    And  for  good  reason:  The 

 8   plain  language  of  §  704(a)’s  opposition  clause—which  prohibits 

 9   employers  from  “discriminat[ing]  against  any  .  .  .  employee[]  .  .  . 

10   because he has opposed any practice made an unlawful employment 

11   practice  by  this  subchapter,”  42  U.S.C.  §  2000e‐3(a)  (emphasis 

12   added)—does  not  distinguish  among  entry‐level  employees, 

13   managers, and any other type of employee. 

14          Defendants  suggest  that  allowing  personnel  officers  to  bring 

15   retaliation  claims  under  the  opposition  clause  based  on  complaints 

16   lodged  in  connection  with  their  official  duties  would  create  an 




                                          53
      




 1   automatic  prima  facie  case  of retaliation  for any terminated  human 

 2   resources  or  EEO  employee.    Since  such  employees’  daily  work 

 3   involves reporting on claims of discrimination in ways that could be 

 4   construed as “opposing” discrimination, Defendants reason that any 

 5   adverse  action  taken  against  those  employees  would  likely  be  in 

 6   close  proximity  to  such  opposition  and  could  consequently  risk 

 7   embroiling an employer in gratuitous litigation. 

 8          Whatever the merits of that argument, we are not empowered 

 9   to  create  exceptions  to  §  704(a)  inconsistent  with  the  statutory 

10   language.    In  any  event,  we  do  not  believe  that  our  interpretation 

11   will  have  any  such  dire  effect.    There  is  a  significant  distinction 

12   between  merely  reporting  or  investigating  other  employees’ 

13   complaints  of  discrimination,  which  simply  fulfills  a  personnel 

14   manager’s  daily  duties,  and  communicating  to  the  employer  the 

15   manager’s own “belief that the employer has engaged in . . . a form 

16   of    employment       discrimination,”      which     “virtually     always 




                                          54
      




 1   constitutes” opposition notwithstanding the employee’s underlying 

 2   job  responsibilities.    Crawford,  555  U.S.  at  276  (internal  quotation 

 3   marks omitted).  Where the officer merely transmits or investigates a 

 4   discrimination  claim  without  expressing  her  own  support  for  that 

 5   claim,  “the  mere  passing  on  of  [a  complainant’s]  statements  by  a 

 6   supervisor  or  human  resources  manager  is  not  inherently 

 7   ‘oppositional’  in  the  same  way  as  the  victim’s  own  report  of  that 

 8   misconduct.”  Ezuma, 665 F. Supp. 2d at 123. 

 9          Accordingly,  consistent  with  Crawford,  Sumner,  and  the  plain 

10   language of § 704(a), we hold as follows: To the extent an employee 

11   is  required  as  part  of  her  job  duties  to  report  or  investigate  other 

12   employees’  complaints  of  discrimination,  such  reporting  or 

13   investigating  by  itself  is  not  a  protected  activity  under  §  704(a)’s 

14   opposition  clause,  because  merely  to  convey  others’  complaints  of 

15   discrimination is not to oppose practices made unlawful by Title VII.  

16   But  if  an  employee—even  one  whose  job  responsibilities  involve 




                                           55
      




 1   investigating  complaints  of  discrimination—actively  “support[s]” 

 2   other  employees  in  asserting  their  Title  VII  rights  or  personally 

 3   “complain[s]” or is “critical” about the “discriminatory employment 

 4   practices”  of  her  employer,  that  employee  has  engaged  in  a 

 5   protected  activity  under  §  704(a)’s  opposition  clause.    Sumner,  899 

 6   F.2d at 209. 

 7         Here, Littlejohn alleges that she, “in her capacity as Director of 

 8   EEO[,] repeatedly objected and complained to defendants Mattingly 

 9   and  Baker  about  defendants’  selection  process  and  failure  to  abide 

10   by  proper  anti‐discrimination  policies  and  procedures.”    Compl. 

11   ¶ 64.    Littlejohn  also  alleges  that  she  “objected  to  defendants 

12   Mattingly  and  Bakers’  discriminatory  policies  during  scheduled 

13   meetings with them” over the course of more than a year.  Id. ¶ 65.  

14   Littlejohn argues on appeal that she stepped outside her role as EEO 

15   Director  when  she  advocated  for  minority  DJJ  employees,  but 

16   regardless of whether she made these complaints in her capacity as 




                                          56
      




 1   EEO  Director,  “§  704(a)’s  opposition  clause  protects”  such 

 2   “complaints      to     management”         and     “protest[s]     against 

 3   discrimination.”  Sumner, 899 F.2d at 209.  Littlejohn was not simply 

 4   conveying  others’  complaints  of  discrimination  to  Mattingly  and 

 5   Baker or alerting them to Title VII’s mandates; she was complaining 

 6   about  what  she  believed  was  unlawful  discrimination  in  the 

 7   personnel decision‐making process during the ACS/DJJ merger.  Her 

 8   complaints  of  discrimination  were  protected  activities  under 

 9   § 704(a)’s opposition clause. 

10                B. Causal Connection Between the Protected Activity 
11                   and the Adverse Employment Action 

12         We  next  consider  whether  Littlejohn  pleaded  a  causal 

13   connection  between  the  protected  activities  and  her  demotion.  

14   Although  the  district  court  cabined  Littlejohn’s  protected  activities 

15   to two discrete time periods—between January and April 2010, and 

16   after  October  2010—Littlejohn  in  fact  alleges  that  “[d]uring  the 

17   above  stated  time  period  [between  January  2010  and  March  2011], 



                                          57
      




 1   Plaintiff in her capacity as Director of EEO repeatedly objected and 

 2   complained  to  defendants  Mattingly  and  Baker  about  defendants’ 

 3   selection  process  and  failure  to  abide  by  proper  policies  and 

 4   procedures.”  Compl. ¶¶ 63‐64.  Littlejohn also claimed that “[f]rom 

 5   on  or  about  January  2010  to  March  14,  2011  Plaintiff  objected  to 

 6   defendants  Mattingly  and  Bakers’  discriminatory  policies  during 

 7   scheduled  meetings  with  them.”    Id.  ¶  65  (emphasis  added).  

 8   Accordingly,  Littlejohn  alleges  that  her  complaints  about  racial 

 9   discrimination  began  around  the  time  of  the  ACS/DJJ  merger  and 

10   continued until she was demoted from EEO Director. 

11         A causal connection in retaliation claims can be shown either 

12   “(1) indirectly, by showing that the protected activity was followed 

13   closely by discriminatory treatment, or through other circumstantial 

14   evidence  such  as  disparate  treatment  of  fellow  employees  who 

15   engaged  in  similar  conduct;  or  (2)  directly,  through  evidence  of 

16   retaliatory  animus  directed  against  the  plaintiff  by  the  defendant.”  




                                          58
      




 1   Gordon  v.  N.Y.C.  Bd.  of  Educ.,  232  F.3d  111,  117  (2d  Cir.  2000).    As 

 2   discussed  above,  none  of  Defendants’  actions  directly  indicates 

 3   racial bias, nor do those actions directly establish retaliatory animus 

 4   based  on  Littlejohn’s  complaints  of  discrimination  during  the 

 5   ACS/DJJ merger. 

 6          However,  Littlejohn  sufficiently  pleaded  facts  that  would 

 7   indirectly  establish  causation.    According  to  Littlejohn’s  complaint, 

 8   her  demotion  closely  followed  her  protests  of  discrimination.  

 9   Although the district court concluded that Littlejohn’s complaints of 

10   discrimination  began  over  a  year  before  her  March  2011  demotion, 

11   Littlejohn alleges that she “objected and complained” to Defendants 

12   through  March  14,  2011—the  day  of  her  demotion—and  described 

13   in  her  complaint  specific  instances  in  which  she  objected  to 

14   discrimination  during  the  year  preceding  her  demotion.    Compl. 

15   ¶¶ 48‐51,  65.    At  the  motion  to  dismiss  stage,  we  accept  these 

16   allegations as true and draw all inferences in Littlejohn’s favor.  See 




                                            59
      




 1   Ofori‐Tenkorang, 460 F.3d at 300.  We have “not drawn a bright line 

 2   to  define  the  outer  limits  beyond  which  a  temporal  relationship  is 

 3   too attenuated to establish a causal relationship between the exercise 

 4   of a federal constitutional right and an allegedly retaliatory action.”  

 5   Gorman‐Bakos v. Cornell Coop. Extension of Schenectady Cnty., 252 F.3d 

 6   545, 554 (2d Cir. 2001).  But Littlejohn’s allegations that the demotion 

 7   occurred  within  days  after  her  complaints  of  discrimination  are 

 8   sufficient to plausibly support an indirect inference of causation.17 

 9          Because  Littlejohn’s  complaint  alleges  that  her  “protected 

10   activity was  followed  closely by discriminatory treatment,”  Gordon, 

11   232  F.3d  at  117,  and  because  Littlejohn  alleges  facts  that  would  be 

12   sufficient  to  establish  the  other  elements  of  a  prima  facie  case  of 

13   retaliation,  her  allegations  were  more  than  sufficient  to  withstand 



       Littlejohn’s formal EEOC proceedings beginning in October 2011, however, are 
     17

     not  causally  connected  to  her  demotion  because  those  proceedings  began  more 
     than six months after her demotion in March.  Thus, her demotion cannot have 
     occurred in retaliation for them.  Similarly, Littlejohn’s participation as a witness 
     for fellow employee Tonia Haynes in Haynes’s discrimination suit against ACS 
     occurred in December 2011, well after Littlejohn’s demotion. 

                                              60
      




 1   the instant motion to dismiss.  The district court erred in dismissing 

 2   this  claim.    Littlejohn’s  retaliation  claim  therefore  survives  against 

 3   the City under Title VII and survives against Defendant Baker under 

 4   §  1981.    As  with  her  disparate  treatment  claim,  Littlejohn’s 

 5   retaliation  claim  against  Defendants  Mattingly  and  Stradford  was 

 6   properly dismissed because they were not involved in her demotion. 

 7          IV.    Hostile Work Environment Claim 

 8          Littlejohn  alleges  that  individual  Defendants  Mattingly  and 

 9   Baker created a hostile work environment based on Littlejohn’s race 

10   from January 2010 to September 2012 in violation of Title VII, § 1981, 

11   and § 1983.  Title VII prohibits an employer from discriminating in 

12   “compensation,  terms,  conditions,  or  privileges  of  employment, 

13   because  of  [an]  individual’s  race,  color,  religion,  sex  or  national 

14   origin.”  42 U.S.C. § 2000e‐2(a)(1).  “The phrase terms, conditions, or 

15   privileges of employment evinces a congressional intent to strike at 

16   the  entire  spectrum  of  disparate  treatment  . . .  ,  which  includes 




                                          61
      




 1   requiring  people  to  work  in  a  discriminatorily  hostile  or  abusive 

 2   environment.”  Redd v. N.Y. Div. of Parole, 678 F.3d 166, 175 (2d Cir. 

 3   2012) (internal quotation marks omitted).  Section 1981 provides that 

 4   “[a]ll persons within the jurisdiction of the United States shall have 

 5   the same right in every State . . . to the full and equal benefit of all 

 6   laws and proceedings for the security of persons and property as is 

 7   enjoyed by white citizens.”  42 U.S.C. § 1981.  Section 1981 has been 

 8   interpreted  to  “provide[]  a  cause  of  action  for  race‐based 

 9   employment  discrimination based  on  a hostile  work  environment.”  

10   Whidbee  v.  Garzarelli  Food  Specialties,  Inc.,  223  F.3d  62,  69  (2d  Cir. 

11   2000).    Finally,  §  1983  provides  that  “[e]very  person  who,  under 

12   color of any statute, ordinance, regulation, custom, or usage, of any 

13   State . . . subjects, or causes to be subjected, any citizen of the United 

14   States  or  other  person  within  the  jurisdiction  thereof  to  the 

15   deprivation  of  any  rights,  privileges,  or  immunities  secured  by  the 

16   Constitution  and  laws,  shall  be  liable  to  the  party  injured  in  an 




                                            62
      




 1   action  at  law.”    42  U.S.C.  §  1983.    Section  1983,  through  its 

 2   application  of  the  Equal  Protection  Clause  of  the  Fourteenth 

 3   Amendment,  “protect[s]  public  employees  from  various  forms  of 

 4   discrimination,  including  hostile  work  environment  and  disparate 

 5   treatment”  on  the  basis  of  race.    Demoret  v.  Zegarelli,  451  F.3d  140, 

 6   149 (2d Cir. 2006). 

 7          To  establish  a  hostile  work  environment  under  Title  VII, 

 8   § 1981,  or  §  1983,  a  plaintiff  must  show  that  “the  workplace  is 

 9   permeated with discriminatory intimidation, ridicule, and insult that 

10   is  sufficiently  severe  or  pervasive  to  alter  the  conditions  of  the 

11   victim’s employment and create an abusive working environment.”  

12   Harris  v.  Forklift  Sys.,  Inc.,  510  U.S.  17,  21  (1993)  (citations  and 

13   internal  quotation  marks  omitted).    “This  standard  has  both 

14   objective  and  subjective  components:  the  conduct  complained  of 

15   must be severe or pervasive enough that a reasonable person would 

16   find it hostile or abusive, and the victim must subjectively perceive 




                                            63
      




 1   the  work  environment  to  be  abusive.”      Raspardo,  770  F.3d  at  114 

 2   (citing Harris, 510 U.S. at 21‐22).  “The incidents complained of must 

 3   be  more  than  episodic;  they  must  be  sufficiently  continuous  and 

 4   concerted in order to be deemed pervasive.”  Id.  (internal quotation 

 5   marks  omitted).    In  determining  whether  a  plaintiff  suffered  a 

 6   hostile  work  environment,  we  must  consider  the  totality  of  the 

 7   circumstances,  including  “the  frequency  of  the  discriminatory 

 8   conduct;  its  severity;  whether  it  is  physically  threatening  or 

 9   humiliating,  or  a  mere  offensive  utterance;  and  whether  it 

10   unreasonably  interferes  with  an  employee’s  work  performance.”  

11   Harris, 510 U.S. at 23. 

12          Littlejohn’s  hostile  work  environment  claim  is  predicated  on 

13   the  following  allegations18:  Baker  made  negative  statements  about 



     18 Because there is nothing in Littlejohn’s EEOC charge that would have put the 
     agency on notice that she was alleging hostile work environment on the basis of 
     sex  or  sexual  harassment,  the  EEOC  cannot  reasonably  have  been  expected  to 
     investigate  whether  she  experienced  a  hostile  work  environment  based  on  sex.  
     We  therefore  do  not  consider  Littlejohn’s  sexual  harassment  allegations  against 
     Stradford in our analysis, as such allegations are not “reasonably related” to her 

                                               64
      




 1   Littlejohn  to  Mattingly;  Baker  was  impatient  and  used  harsh  tones 

 2   with  Littlejohn;  Baker  distanced  herself  from  Littlejohn  when  she 

 3   was nearby; Baker declined to meet with Littlejohn; Baker required 

 4   Littlejohn  to  recreate  reasonable  accommodation  logs;  Baker 

 5   replaced  Littlejohn  at  meetings;  Baker  wrongfully  reprimanded 

 6   Littlejohn;  and  Baker  increased  Littlejohn’s  reporting  schedule.  

 7   Baker  also  sarcastically  told  Littlejohn  “you  feel  like  you  are  being 

 8   left  out,”  and  that  Littlejohn  did  not  “understand  the  culture”  at 

 9   ACS.  Compl. ¶¶ 49, 77. 

10          These allegations could not support a finding of hostile work 

11   environment  that  is  so  severe  or  pervasive  as  to  have  altered  the 

12   conditions of Littlejohn’s employment.  See, e.g., Fleming v. MaxMara 

13   USA,  Inc.,  371  F.  App’x  115,  119  (2d  Cir.  2010)  (concluding  that  no 

14   hostile work environment existed even though “defendants wrongly 

15   excluded  [the  plaintiff]  from  meetings,  excessively  criticized  her 



     hostile  work  environment  claim  based  on  race  and  color,  as  discussed  below.  
     Williams v. N.Y.C. Hous. Auth., 458 F.3d 67, 70 (2d Cir. 2006) (per curiam). 

                                               65
      




 1   work, refused to answer work‐related questions, arbitrarily imposed 

 2   duties  outside  of  her  responsibilities,  threw  books,  and  sent  rude 

 3   emails to her”); see also Davis‐Molinia v. Port Auth. of N.Y. & N.J., No. 

 4   08 CV 7586(GBD), 2011 WL 4000997, at *11 (S.D.N.Y., Aug. 19, 2011) 

 5   (finding  that  “diminished  [job]  responsibilities,”  “exclu[sion]  from 

 6   staff  meetings,”  deliberate  “avoid[ance],”  “yell[ing]  and  talk[ing] 

 7   down to,” and an increased workload of menial tasks, among other 

 8   factors,  was  not  enough  to  show  that  defendants’  conduct  was 

 9   sufficiently  severe  or  pervasive),  aff’d,  488  F.  App’x  530  (2d  Cir. 

10   2012).  The claim was therefore properly dismissed. 

11          V.      Sexual Harassment Claim 

12          Littlejohn  alleges  that  Defendant  Stradford  continuously 

13   sexually  harassed  her  in  violation  of  Title  VII.    The  district  court 

14   found  that  Littlejohn  did  not  exhaust  her  administrative  remedies 

15   with respect to this claim and dismissed it for lack of jurisdiction.19  



        The  district  court  held  that  Littlejohn’s  failure  to  exhaust  administrative 
     19

     remedies  precluded  the  court  from  asserting  jurisdiction.    While  Littlejohn’s 

                                               66
      




 1   We  agree  that  Littlejohn’s  sexual  harassment  claim  was  properly 

 2   dismissed for failure to exhaust her administrative remedies. 

 3           Before bringing a Title VII suit in federal court, an individual 

 4   must first present “the claims forming the basis of such a suit . . . in a 

 5   complaint to the EEOC or the equivalent state agency.”  Williams v. 

 6   N.Y.C. Hous. Auth., 458 F.3d 67, 69 (2d Cir. 2006) (per curiam) (citing 

 7   42 U.S.C. § 2000e‐5).  The complainant must file the complaint with 

 8   the  relevant  agency  “within  300  days  of  the  alleged  discriminatory 

 9   conduct and, before bringing suit, must receive a ‘Notice of Right to 

10   Sue’  letter  from  the  EEOC.”    Id.    Nevertheless,  claims  not  raised  in 

11   an EEOC complaint  may  still be  part  of  the  complaint  later filed  in 

12   federal court “if they are ‘reasonably related’ to the claim filed with 

13   the  agency.”    Id.  at  70.    A  claim  is  reasonably  related  to  the  filed 

14   claim  “if  the  conduct  complained  of  would  fall  within  the  scope  of 



     failure  to  exhaust  her  administrative  remedies  did  justify  the  dismissal  of  the 
     claim, it was not for lack of jurisdiction.  See Francis v. City of New York, 235 F.3d 
     763, 768 (2d Cir. 2000) (holding that exhaustion of administrative remedies is not 
     a “jurisdictional prerequisite” to a Title VII claim). 

                                                67
      




 1   the  EEOC  investigation  which  can  reasonably  be  expected  to  grow 

 2   out of the charge that was made.”  Deravin v. Kerik, 335 F.3d 195, 200‐

 3   01 (2d Cir. 2003) (internal quotation marks omitted).  In making such 

 4   a  determination,  we  focus  “on  the  factual  allegations  made  in  the 

 5   [EEOC]  charge  itself,  describing  the  discriminatory  conduct  about 

 6   which  a  plaintiff  is  grieving.”    Id.  at  201  (alteration  in  original) 

 7   (internal  quotation  marks  omitted).    For  instance,  if  the  factual 

 8   allegations  in  the  EEOC  charge  “suggest  [two]  forms  of 

 9   discrimination”—even though the charge itself specifies only one—

10   “so  that  the  agency  receives  adequate  notice  to  investigate 

11   discrimination  on  both  bases,”  the  claims  are  reasonably  related  to 

12   each other.  Id. at 202.  This exception to the exhaustion requirement 

13   for reasonably related claims is “based on the recognition that EEOC 

14   charges frequently are filled out by employees without the benefit of 

15   counsel  and  that  their  primary  purpose  is  to  alert  the  EEOC  to  the 

16   discrimination  that  a  plaintiff  claims  [she]  is  suffering.”    Id.  at  201 




                                            68
      




 1   (internal quotation marks omitted); cf. Erickson v. Pardus, 551 U.S. 89, 

 2   94 (2007) (per curiam) (observing that “a pro se complaint, however 

 3   inartfully  pleaded,  must  be  held  to  less  stringent  standards  than 

 4   formal  pleadings  drafted  by  lawyers”  (internal  quotation  marks 

 5   omitted)).   

 6          In  Littlejohn’s  Intake  Questionnaire  and  Charge  of 

 7   Discrimination  filed  with  the  EEOC  on  October  21,  2011,  and 

 8   February  2,  2012,  respectively,  Littlejohn  claimed  discrimination 

 9   based on race and color.  In the Charge of Discrimination, Littlejohn 

10   also  claimed  retaliation  based  on  her  complaints  about  such 

11   discrimination.    Yet  on  neither  of  these  forms  did  Littlejohn  claim 

12   discrimination  based  on  sex,  even  though  there  is a  box  to  indicate 

13   discrimination  based  on  sex  located  directly  next  to  those  for  race 

14   and color.  Nor did she reference Stradford or any of his alleged acts 

15   of  sexual  harassment  in  those  completed  forms  or  in  her 

16   supplemental statements describing why she believed she was being 




                                          69
      




 1   discriminated against.  Indeed, Littlejohn’s Intake Questionnaire and 

 2   Charge  of  Discrimination  do  not  include  any  factual  allegations 

 3   whatsoever  describing  the  alleged  sexual  harassment  by  Stradford, 

 4   even  though  the  harassment  allegedly  began  in  March  2011,  well 

 5   before she completed these forms.  

 6         We  agree  with  the  district  court  that  Littlejohn’s  sexual 

 7   harassment  claim  is  not  “reasonably  related”  to  her  EEOC 

 8   discrimination  claims,  which  were  based  solely  on  race  and  color.  

 9   Stradford’s  alleged  sexual  harassment  does  not  “fall  within  the 

10   scope  of  the  EEOC investigation  which  can  reasonably  be  expected 

11   to grow out of the charge[s]” of race discrimination Littlejohn levied 

12   against  Baker  and  Mattingly,  Deravin,  335  F.3d  at  200‐01,  as 

13   Stradford  had  no  involvement  in  the  race  discrimination  that 

14   allegedly occurred during the ACS/DJJ merger. 

15         Littlejohn  argues  that  the  letter  she  sent  to  Kevin  Berry,  the 

16   Director  of  the  EEOC  New  York  District  Office,  in  which  she 




                                          70
      




 1   referenced  an  “additional  charge  of  hostile  work  environment‐

 2   sexual  harassment  at  the  hands  of  [Stradford],”  Littlejohn  Aff.,  Ex. 

 3   11,  itself  constituted  a  charge  of  discrimination  sufficient  to  fulfill 

 4   Title VII’s exhaustion requirements.  However, we have made clear 

 5   that  unsworn  letters  sent  to  the  EEOC  describing  additional  claims 

 6   of  discrimination  unrelated  to  the  claims  described  in  the  EEOC 

 7   charge cannot “enlarge [the] scope [of the original charge] to include 

 8   new claims.”  Holtz v. Rockefeller & Co., 258 F.3d 62, 83 (2d Cir. 2001).  

 9   Although “EEOC regulations do allow ‘written statements’ of fact to 

10   amend  a  charge,”  those  regulations  allow  such  amendments  “only 

11   insofar as they ‘clarify and amplify allegations made’ in the original 

12   charge  or  ‘alleg[e]  additional  acts  which  constitute  unlawful 

13   employment practices related to or growing out of the subject matter 

14   of  the  original  charge.’”    Id.  (quoting  29  C.F.R.  §  1601.12(b)20) 



     20 Section 1601.12(b) provides, in relevant part, that “[a] charge may be amended 
     to cure technical defects or omissions, including failure to verify the charge, or to 
     clarify and amplify allegations made therein.  Such amendments and amendments 
     alleging  additional  acts  which  constitute  unlawful  employment  practices  related 

                                               71
      




 1   (alteration in original).  A letter sent to the EEOC regarding a charge 

 2   of  discrimination  is  therefore  “entitled  to  consideration  only  to  the 

 3   extent that it could be deemed an amendment to the original charge 

 4   within the meaning of § 1601.12(b).”  Id.  It cannot “enlarge the scope 

 5   of  the  [original  EEOC]  charge  to  encompass  new  unlawful 

 6   employment practices or bases for discrimination.”  Id.   

 7            Here,  Littlejohn’s  letter  to  Berry  did  not  simply  “clarify  and 

 8   amplify  allegations  made  in  the  original  [EEOC]  charge,”  which 

 9   claimed  discrimination  based  solely  on  race  and  color,  but  rather 

10   included  a  “new  unlawful  employment  practice[]  or  bas[i]s  for 

11   discrimination” based on sexual harassment.  Id. (internal quotation 

12   marks omitted).21   Littlejohn could have filed a separate charge with 




     to  or  growing  out  of  the  subject  matter  of  the  original  charge  will  relate  back  to  the 
     date the charge was first received.”  29 C.F.R. § 1601.12(b) (emphases added). 
     21 Furthermore, one of the purposes of an EEOC charge is to “provide[] the EEOC 

     with an opportunity to notify the prospective defendants and seek conciliation.”  
     Holowecki, 440 F.3d at 567.  Littlejohn did not send Berry the letter attempting to 
     add  a  sexual  harassment  charge  until  after  she  received  a  letter  from  Berry 
     stating  that  her  request  that  the  EEOC  grant  her  leave  to  bring  a  federal  civil 
     action  with  respect  to  her  race  and  color  discrimination  charges  had  been 

                                                      72
      




 1   the  EEOC  alleging  an  additional  basis  of  discrimination  within  the 

 2   appropriate  limitations  period,  but  she  could  not  amend  prior 

 3   unrelated  charges  to  add  this  additional  basis  simply  by  sending 

 4   Berry  an  unsworn  letter.22    See  id.;  29  C.F.R.  §  1601.12(b).  

 5   Accordingly,  Littlejohn  did  not  present  “the  claims  forming  the 

 6   basis” of her sexual harassment suit “in a complaint to the EEOC or 

 7   the  equivalent  state  agency,”  Williams,  458  F.3d  at  69,  and  she 

 8   therefore  failed  to  exhaust  her  administrative  remedies  as  to  that 

 9   claim.  The district court properly dismissed her sexual harassment 

10   claim. 

11                                    CONCLUSION 

12           For  the  foregoing  reasons,  we  VACATE  the  district  court’s 

13   judgment  granting  Defendants’  motion  to  dismiss  with  respect  to 



     forwarded  to  the  Department  of  Justice,  which  effectively  terminated  that 
     conciliatory process. 
     22  This  is  hardly  an  unreasonable  burden  to  impose,  especially  on  Littlejohn, 

     whose  previous  job  duties  as  ACS’s  Director  of  EEO  included  investigating 
     charges of discrimination and counseling other employees on the procedures for 
     making such claims. 

                                               73
     




1   (1) Littlejohn’s disparate treatment and retaliation claims against the 

2   City  under  Title  VII,  (2)  Littlejohn’s  disparate  treatment  claim 

3   against Defendant Baker under §§ 1981 and 1983, and (3) Littlejohn’s 

4   retaliation claim against Baker under § 1981; AFFIRM the dismissal 

5   of the other claims;23 and REMAND for proceedings consistent with 

6   this opinion. 




    23  Littlejohn  also  raises,  for  the  first  time  on  appeal,  a  Monell  claim  against  the 
    City  for  violating  her  First  Amendment  rights,  as  well  as  an  equal  protection 
    claim  against  Stradford  for  his  alleged  sexual  harassment.    Neither  of  these 
    claims were included in Littlejohn’s complaint or raised below, and we therefore 
    do not address them further. 

                                                   74